September      4.   1975


The Honorable Everett L. Anschutz                     Opinion No.    H-   682
Executive   Secretary
Employees    Retirement System of Texas               Re:   Whether the Employees
Box 12337, Capitol Station                                  Retirement   System can
Austin,   Texas 78711                                       grant credit for service
                                                            as a county attorney.
Dear Mr.     Anschutz:

     You have asked whether the provision       of article 6228a.   section 4H,
V. T. C. S., authorizing    the Employees    Retirement   System (hereafter   ERS)
to grant credit for service as a county attorney so long as such service
is not “simultaneously     credited by any other retirement     system or
program”    is valid in light of the recently enacted article 16, section 67
of the Texas Constitution.         .

     Attorney General Opinion M-941         (1971) was decided under the consti-
tutional provisions      existing at that time and upheld the constitutionality    of
similar    statutes authorizing    credit for service as a county attorney.
Article 16. section 67(a)(4) provides that general laws establishing         retire-
ment systems       shall remain in effect subject to the general powers of the
legislature.      Thus, article 6228a,    section 4H, remains effective unless
it clearly violates a provision      of the Constitution.

    In our view the only pertinent     provision     of’article   16, section   67,   is
subsection   (a)(2) which provides   in part that:

        a person may not receive benefits from more               than
        one system for the same service  . . .

However,     article 6228a,    section 4H does not authorize   such a dual receipt
of benefits,   for service may not be credited by the ERS if it is simultaneously
credited by another system.          Furthermore,   service credited by the ERS “may
not thereafter     be simultaneously    credited by any other system. ” Art. 6228a.
sec. 4H.     Thus, a person could not receive benefits from more than one
system for the same service.          Since we are aware of no other constitutional
provision which might prohibit the crediting of service as a county attorney,
in our opinion the ERS~may do SO.



                                       p.   2969
    L




.   -




        The Honorable   Everett   L.   Anschutz.     page 2      (H-682)




                                  SUMMARY

                   The Employees    Retirement  System may grant
               credit for service as a county attorney to a qualified
               member of the System.

                                                    Very truly    yours,




                                                    Attorney   General     of Texas

        APPROVED:




        Opinion Committee




                                             p.    2970